Aldrich, J.
Action at law brought by O. D. Ooe as guardian of the estate of Fannie E. Griggs, insane, against the Nebraska Building & Investment Company to recover $44,245, for stock purchased by Fannie E. Griggs in the defendant-company. Plaintiff’s amended petition, filed February 16, 1921, alleged, among other things, th'at Fannie E. "Griggs was adjudged insane August .10, 1.920, and committed to the state hospital for insane at Lincoln on that date; alleged the appointment on September 4, 1920, of (i. D. Coe and his qualification as her guardian; alleged further, in substance, that through fraudulent representations of defendant’s agents and salesmen she, being insane at the time, was induced to purchase 411 shares of 7 per cent, preferred stock in the defendant company at $100 a share, part purchased in March, 1917, part in September, 1918, with the agreement of the company that the money paid could be withdrawn within one year and 30 days; that because of fraud practiced upon her by the defendant company, its agents and officers, and because she was mentally incompetent at the times of the transactions, and because of the promises of defendant, its manager and president and other agents to return the money paid by her, the defendant company was liable in the sum of $44,245, for which judgment was prayed.
*324Defendant attacked the petition by motions, demurrers, and plea in abatement, all of which wei’e overruled by the trial court. Issues were framed by plaintiff’s petition, the defendant’s answer, and plaintiff’s reply on the question of the insanity of Fannie E. G-riggs and of fraud practiced by defendant. The case was tried to a jury resulting in a verdict in plaintiff’s favor for the sum of $43,410.72. Judgment was entered accordingly and defendant, Nebraska Building & Investment Company, appeals. The action was dismissed as to the other defendants, officers and agents of the company.
In Nebraska, the guardian may not sell personal property except under order of court and after due notice. In support of this, see Hendrix v. Richards, 57 Neb. 794.
Was the ward, Fannie E. Griggs, of sound mind and could she rescind, ratify or make a valid contract at the times she did, and how has this proposition been considered by our court? The answer to this proposition is decisive of the case.
In 14 R. C. L. 587, sec. 42, it is said: “It is well settled that the party who is sane is estopped to set up the objection that the other party is insane for the purpose of avoiding the contract. The right to avoid is for the protection of the insane person, and those who deal with Mm have no corresponding right.” This proposition is in Lincoln v. Buckmaster, 32 Vt. 652; Lindsey v. Lindsey, 50 Ill. 79, 99 Am. Dec. 489, and note; Hill v. Hash, 41 Me. 585, 66 Am. Dec. 266, and note; Jackson v. King, 4 Cow. (N. Y.) 207, 15 Am. Dec. 354, and note.
The evidence as to Fannie E. Griggs’ insanity at the time of these transactions is overwhelming and was known and acted upon to some extent by defendant company’s agents and salesmen. At least they took advantage of her condition and ignorance in transacting business.
The jury, under ample and abundant evidence on insanity and fraud, found the. verdict for plaintiff and
*325there is no error on the part of the trial court that is sufficient or material in any way to reverse that finding. Fraud and misrepresentation having been passed upon by the jury when the same was duly submitted to them, and their investigation in that regard having been thorough, and justice having been done in all respects, this verdict as found by the jury is for affirmance.
Affirmed.